Citation Nr: 1704778	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1971 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the VA RO in Atlanta, Georgia.     

This case was previously before the Board in May 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.
 

FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

The Veteran is service connected for traumatic arthritis, lumbosacral spine, status post surgery at L5-S1, rated as 40 percent disabling; sciatic nerve involvement of intervertebral disc syndrome (IVDS) of the left lower extremity with left ankle weakness associated, rated as 20 percent disabling; a residual surgical scar, rated as noncompensable; and erectile dysfunction, rated as noncompensable.  The Veteran's combined rating is 50 percent for the period on appeal.  Thus, the schedular criteria for a TDIU rating pursuant to 38 C.F.R. § 4.16(a) are not met.

However, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Rather, the matter must be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).

The claims file includes a July 2014 formal finding by the Director, Compensation Service, that the Veteran is not unemployable and therefore entitlement to an extraschedular TDIU is not warranted.  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Stated another way, the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

This matter is now ripe for the Board to make a de novo finding following the referral to and opinion of the Director, Compensation Service, and the previous submissions of VA examination reports, VA Medical Center (VAMC) treatment records, employment information, and lay statements from the Veteran.

In his October 2008 VA Form 21-8940, the Veteran reported that he last worked in March 2006 in an industrial maintenance position and was unable to continue working due to his back disability.  He stated that he completed two years of high school.  The record reflects that the Veteran also attended a technology institute and a junior college following his active service.  

The record is unclear as to why the Veteran stopped working.  VA Medical Center (VAMC) treatment records from January 2008 indicate that he was fired due to a work-related injury.  However, a March 2009 statement from the Veteran's last employer indicated that he resigned from his position as an electrical technician in March 2006, without noting whether any concessions were made to the Veteran due to disability.  In a March 2010 VA Form 21-8940, the Veteran stated that he left his last job because of medications he was taking for service-connected disabilities and because he used a computer without authorization.  In June 2010, the Veteran reported that he sought out job retraining through VA and the state of Georgia, but was told it would not be useful, as he would not be hired due to his injuries.  

The Veteran was afforded a VA examination in November 2008.  At that time, the Veteran reported constant pain in the lower back, with pain sometimes traveling down his left leg.  He described the pain as crushing, aching, and sharp, with a pain level of 4/10.  The Veteran's reported functional impairments were difficulty lifting, bending, and walking.  He required a cane for ambulation.  The examiner determined that the effect of the Veteran's back disability on his daily activity was limited prolonged standing and ambulation; limited light lifting or carrying; and restricted heavy lifting, repetitive twisting, and bending.  

On VA examination in March 2009, the Veteran reported continued constant back pain, with pain sometimes traveling down his back left leg, and a pain level of 8/10.  In addition, he had constant pain in his left ankle, described as squeezing, aching, and sharp, with a pain level of 4-5/10.  The Veteran stated that he could only walk approximately 50 to 75 yards before the pain became bad.  The examiner opined that the Veteran's chronic pain and decreased range of motion of the left ankle and lumbar spine limited his ability to perform physical activities.  In addition, the Veteran's low back pain made it uncomfortable for the Veteran to sit, thereby impacting his ability to perform sedentary employment.  

The Veteran was provided another VA examination in January 2010.  He reported limited ability to walk due to his back disability, stating that he was only able to walk approximately 30 yards at a time.  He also reported falls due to his back disability, and symptoms including stiffness, fatigue, spasms, decreased motion, and paresthesia.  His pain level was described as severe.  With regard to his left ankle, the Veteran described constant symptoms of tingling, numbness, pain, and weakness.  On observation, the examiner noted that the Veteran appeared to be in moderate to severe pain while sitting, with no signs of malaise present.  The Veteran's posture was slightly bent forward and his gait was unsteady, slow, and ataxic.  He also required a cane to ambulate.  The examiner opined that the effect of the Veteran's back disability on his usual occupation was limited standing, ambulation with a cane, no bending or twisting, and no lifting or carrying of objects.  

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  In a July 2009 decision, SSA determined the Veteran to be disabled from March 12, 2006, finding that he had not engaged in substantial gainful activity since that time due to severe impairments of lumbar pain, status-post discectomy, and gout.  The SSA adjudicator noted that the Veteran was credible in his statements regarding the intensity, persistence, and limiting effects of his symptoms.  The adjudicator also found that the demands of the Veteran's past work exceeded his residual functional capacity, and his acquired job skills did not transfer to other occupations within his residual functional capacity.  Considering the Veteran's age, education, work experience, and residual functional capacity; the adjudicator concluded that there were no jobs that existed in significant numbers in the national economy that the Veteran would be able to perform.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  In this case, the record reflects that the Veteran obtained some post-high school education and training, with experience as an electrical technician and employment in industrial maintenance.  The record is clear that the Veteran's service-connected back and left lower extremity disabilities restrict his physical activity, with three VA examiners citing limitations on his ability to sit, ambulate, stand for prolonged periods, and perform light lifting or carrying, as well as restrictions on his ability to perform heavy lifting, repetitive twisting, and bending.  The Board observes that work duties in industrial maintenance or as an electrical technician would reasonably be expected to involve physical exertion beyond the limitations and restrictions noted by the VA examiners.  In particular, such work would likely necessitate prolonged standing, ambulation, lifting, carrying, twisting, and/or bending.  Moreover, the March 2009 VA examiner found that sedentary employment would be affected by the Veteran's back condition, as it caused him discomfort while sitting, and the January 2010 examiner observed the Veteran to be in moderate to severe pain while sitting.  Accordingly, the medical evidence of record demonstrates that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

Although SSA determinations are not binding on the Board, they are pertinent and must be afforded appropriate consideration and weight.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Here, the SSA based its July 2009 decision on the Veteran's diagnoses of a back disability and gout.  In this regard, the Board notes that gout is a nonservice-connected disability that may not be considered for TDIU adjudication purposes.  Nevertheless, the Board finds the SSA determination to be persuasive evidence in support of granting entitlement to TDIU on an extraschedular basis.  Although gout is not service-connected, VAMC records reflect that the Veteran's gout manifests as left great toe pain, which likely affects his ambulation.  Thus, although the SSA opinion was based in part on a non-service connected disability, the effects of that disability on employability can be considered comparable to those of the Veteran's service-connected left lower extremity disability.  The SSA opinion is also persuasive in its assessment by a vocational expert that the Veteran's residual functional capacity is insufficient to perform the duties of his past relevant work experience, and that the Veteran's skillset would not transfer to any of the positions he would functionally be able to perform.  For those reasons, the SSA opinion is relevant and probative on the issue of the Veteran's unemployability due to service-connected disabilities.  

The Board has also considered the negative opinion from the Director, Compensation Service.  However, this opinion has little probative value as it does not address relevant evidence of record.  For instance, the opinion makes no mention of the November 2008 or March 2009 VA examinations, in particular the finding that the Veteran's low back would affect his ability to engage in sedentary employment.  In addition, the opinion does not assess the impact of the Veteran's physical limitations due to service-connected disabilities on his ability to obtain or maintain employment consistent with his education and experience.     

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities combined prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU on an extraschedular basis is granted pursuant to 38 C.F.R. § 4.16(b).  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The effective date of TDIU should be assigned by the RO in the first instance, but the Board notes that the Veteran is shown to have last worked in March 2006 and to have subsequently claimed TDIU.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(b) is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


